EXHIBIT 23.2 [LETTERHEAD OF PETER MESSINEO CERTIFIED PUBLIC ACCOUNTANT] CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I consent to the inclusion in the Prospectus, of which this Registration Statement on Form S-1 is a part, of the report dated January 17, 2012 relative to the financial statements of Introbuzz as of December 31, 2011 and for the period May 1, 2008 (date of inception) through December 31, 2011. I also consent to the reference to my firm under the caption "Experts" in such Registration Statement. /s/ Peter Messineo, CPA Peter Messineo, CPA Palm Harbor Florida
